Citation Nr: 1636873	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 23, 2010.  

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1985 to November 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Here, the Veteran has not claimed nor has he submitted evidence showing that his service-connected disabilities render him unable to obtain or maintain substantially gainful employment. Therefore, the Board finds the issue of entitlement to TDIU has not been raised by the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire initial rating period on appeal, the Veteran's PTSD has been characterized by anxiety, hypervigilance, difficulty falling and staying asleep, irritability, isolating, difficulty concentrating, avoidant behaviors, difficulty adapting to stressful situations, obsessional rituals which interfere with routine activities, and difficulty establishing and maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD, but no higher, are met. 38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records (STRs) and all of the available identified post-service VA and pertinent private treatment records. 

The Board notes, in May 2011 the Veteran indicated receiving treatment at the Corona Vet Center. See May 2011 Authorization and Consent to Release Information to VA. These records were requested, and a formal finding as to the unavailability of treatment records from the Corona Vet Center has been made part of the claims file. See November 19, 2013 Memorandum. As such, further attempts to obtain these records would be futile in light of the information regarding the negative response from the Corona Vet Center in August 2011. 38 C.F.R. § 3.159(c). In November 2013 correspondence, VA properly provided notice in accordance with 38 C.F.R. § 3.159(e).   

The Veteran was also afforded various examinations as to PTSD. As these examinations were based on a review of the Veteran's symptoms and complaints and discussed his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.

II. Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has not been assigned staged ratings for the disability; however the Board will discuss whether staged ratings are warranted.   

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2015). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

III. Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service connected PTSD. From April 23, 2010 the Veteran's PTSD has been rated as 30 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This Diagnostic Code provides that PTSD should be rated under the general rating formula for evaluating psychiatric disabilities other than eating disorders. 
Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV. The amendments replace those references with references to the recently updated "DSM-5." As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case. However, according to the DSM-5, clinicians do not typically assess GAF scores. The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015).  

Lay statements from the Veteran note that he experiences panic attacks 3 to 4 times a week and has disturbances of motivation and mood, difficulty adjusting to stressful circumstances, and reduced reliability and productivity due to his panic attacks which often result in disrupted and decreased sleep. See October 2013 Form 9 Appeal to Board of Veterans' Appeals. The Veteran believes his symptoms warrant a 50 percent rating, and the Veteran's representative has asserted his symptoms warrant a 70 percent rating. 

The Veteran was afforded a VA examination in November 2010. The examiner noted the Veteran's PTSD symptoms included anxiety, trouble falling and staying asleep, isolating from family members and trouble communicating, changes in his social functioning, hypervigilance and avoidant behaviors. See November 2010 VA examination. The examiner noted the Veteran's symptoms were mild in nature and episodic. The examiner noted significant changes in the Veteran's social functioning, specifically isolating from family members which impacts his relationships. Id.  

On the mental status examination, the Veteran was alert, cooperative and appropriately dressed. He was oriented times three. There was no impairment in thought process, and no homicidal or suicidal ideation. During, the interview the Veteran's memory was within normal limits. The Veteran did not have hallucinations, delusions, inappropriate behavior, or homicidal and/or suicidal thoughts. The examiner diagnosed PTSD and assigned a GAF score of 70. 

The Veteran was provided with a second VA examination in January 2011. See January 2011 VA examination. The Veteran was diagnosed with a cognitive disorder, not otherwise specified (NOS) and a GAF of 60 was assigned. The VA examiner noted the Veteran's memory at delayed recall was severely impaired. Further, the examiner noted the Veteran's ongoing memory complaints, and his variable results relating to executive functioning including planning, problem solving and organization. Id. 

VA treatment records have been associated with the claims file and note continued care, treatment and medication management for the Veteran's PTSD, anxiety and depression. A June 2011 treatment note indicated ongoing hypervigilance, trouble sleeping due to nightmares, intrusive memories and flashbacks. See June 16, 2011 VA treatment note. A June 2011 mental status examination noted the Veteran was dressed appropriately, had normal speech, no suicidal or homicidal ideation, a congruent affect, fair insight and judgment. Id. Treatment records note the Veteran reported a worsening of his symptoms in the last few years and that he often isolates when feeling irritated at work and home. In particular, he reported struggling at work to control his emotions and reactions around coworkers. See June 15, 2011 intake note. A GAF of 65 was noted. Id. The Veteran noted ongoing worry, anxiety, and decreased energy and ongoing irritability and isolating behaviors. See July 29, 2011 Mental Health Note. Further, in May 2012, the Veteran reported an increase in worry, irritability, and continued trouble sleeping. See May 8, 2012 Mental Health Note. 

The Veteran was provided with another VA examination in September 2012. See September 2012 VA Examination. The Veteran's symptoms included hypervigilance, anxiety, night sweats, avoidance of crowded and confined spaces, trouble falling and staying asleep, irritability, difficulty concentrating, circumstantial, circumlocutory or stereotyped speech, difficultly understanding complex commands, and obsessional rituals.  The examiner noted the Veteran experiences occupational and social impairment due to mild symptoms which decrease work efficiency and his ability to perform occupational tasks during periods of significant stress. Id. 

The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, and a 50 percent rating is warranted for the entire rating period on appeal. The evidence of record reflects the Veteran's PTSD has been manifested by difficulty sleeping, anxiety, hypervigilance, avoidant behaviors, nightmares, irritability, panic attacks, isolating, trouble concentrating and disturbances in mood and motivation, which impacts his work and social relationships. Such symptomatology is consistent with a 50 percent rating. However, at no point during the period of appeal, has the Veteran's service-connected PTSD shown to have been productive of an increased level of social or occupational inadaptability so that criteria for a rating of 70 percent or higher was assignable.

As noted, a 70 percent rating requires a level of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near -continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.

Significantly, the evidence does not show symptoms of intermittently illogical, obscure or irrelevant speech; suicidal ideation; impaired impulse control; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish effective relationships that would be required for the assignment of a rating in excess of 50 percent. 

The Veteran remains married and maintains relationships with his wife, children, and immediate family, it is noted any impact the Veteran's PTSD does have on these relationships has been considered in his current assignment of a 50 percent rating. The evidence of record indicates that the Veteran is no long employed; however occupational impairment is only one factor to consider in examining the Veteran's PTSD, and the Veteran has not claimed his unemployment is a result of his PTSD. In sum, the record does not support a finding of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, and as such, a 50 percent rating, but no higher, is warranted.

The Board further notes that the GAF scores assigned pertinent to the period of a claim for increased rating-ranging from 60 to 70 alone do not provide a basis for assigning a rating in excess of 50 percent for the service-connected PTSD. According to DSM-IV, a GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), while a GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

Here, the GAF scores assigned are between 60 to 70 reflecting mild to moderate symptoms. These scores suggest a level of overall disablement consistent with no more than a 50 percent rating. GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a) (2015). When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. As noted above, the Veteran remains married, has maintained relationships with his family, and his judgment and thinking have been shown to be largely intact. Thus, it cannot be said that he has deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 70 percent rating. 

Accordingly, the Board finds that a 50 percent, but no higher, rating for PTSD is warranted for the entire appeal period.

IV. Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted. An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms. Specifically, the Veteran's PTSD symptoms have been characterized by occupational and social impairment with reduced reliability and productivity manifested by difficulty sleeping, irritability,  anxiety, depression, isolative behavior, low motivation and energy, lack of concentration and difficulty maintaining relationships, which are symptoms contemplated by the rating criteria. Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents a disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A 50 percent rating for PTSD, is granted, but no higher, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea, to include as secondary to his service-connected PTSD. The Board finds a remand is warranted for a supplemental VA opinion. If VA provides an examination, that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran was provided with VA examinations in January 2012 and September 2012.  The January 2012 examination found that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness noting the Veteran's sleep apnea is mechanical in nature and related to the anatomic structures at the back of the throat. See January 2012 VA examination. The January 2012 examiner noted the Veteran's sleep apnea is not affected by dreaming or stress. Id. However, this examination was inadequate because the examiner failed to address the Veteran's lay statements regarding his symptoms of sleep apnea beginning in-service and persisting since.

A VA opinion as to insomnia was provided in September 2012.  The examiner found that this disorder was at least as likely as not proximately due to or the result of the Veteran's service-connected PTSD.  Confusingly, the examiner went on to note that the medical records indicated that the Veteran had obstructive sleep apnea and that it was a "mechanical issue" not related to stress.  The examiner did, however, link sleep difficulties with PTSD and noted that "[i]t would appear that the veteran suffers from BOTH obstructive sleep apnea and insomnia secondary to PTSD with the probability being that the claimed condition is least as likely as not due to the claimed service connected condition."  This statement is confusingly worded, as it is not clear whether the examiner is linking only the insomnia or both the insomnia and sleep apnea to PTSD.  Further clarification is needed.

Further, the Veteran's representative, in a July 2016, statement noted the Veteran's sleep apnea began in-service as he had ongoing issues with inattentiveness and problems driving, as evidenced by a forklift accident in October 1994, which his representative has asserted was a result of his sleep apnea. As such, on remand a supplemental opinion must fully address direct and secondary service connection, including the in-service forklift accident in October 1994. A supplemental opinion is required to address direct service connection and secondary service connection. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to the examiner who provided the September 2012 examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another examiner.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and all prior opinions provided, specifically the January 2012 VA examination.  After reviewing the claims file and examining the Veteran, only if warranted, the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea is etiologically related to his active service?

b. Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected PTSD?

c. If PTSD did not cause the sleep apnea, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea was aggravated (permanently worsened beyond its natural progression) by his service-connected PTSD?

The examiner's attention is invited to the July 2016 Appellate Brief which raises the issue of whether the Veteran's sleep apnea was present in-service as evidenced by his inattentiveness and problems driving, and subsequent forklift accident. See October 19, 1994 Administrative Remarks.  In addition, the Veteran's representative provided medical literature suggesting those with PTSD are at a higher risk for obesity, which may be contributing to the Veteran's sleep apnea. See VBMS, Appellate Brief, received July 11, 2016, page 10.  

The examiner must provide a rationale for the opinion expressed. 

2. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


